749 N.W.2d 265 (2008)
Barbara Lynn SALT, Personal Representative of the Estate of Alysha Lynn Salt, Deceased, Plaintiff-Appellee,
v.
Andrew C. GILLESPIE, Geraldine Lynn Irvine f/k/a Geraldine Lynn Gathman, Mason Jar Pub & Grub, and Quality Dairy Company, Defendants, and
The Pixie, Inc., d/b/a Bennigan's, Defendant-Appellant.
Joseph Bolanowski, Personal Representative of the Estate of Robert M. Bolanowski, Deceased, Brenda J. Bolanowski, and Terrance D. Hall, Plaintiffs-Appellees,
v.
Andrew C. Gillespie, Geraldine Lynn Irvine f/k/a Geraldine Lynn Gathman, Ronald Sheele Enterprise, LLC, d/b/a Mason Jar Pub & Grub, and Quality Diary Company, Defendants, and
The Sweet Onion, Inc., d/b/a Bennigan's, Defendant-Appellant.
Stephen Ancona, Plaintiff-Appellee,
v.
Andrew C. Gillespie, Geraldine Lynn Irvine f/k/a Geraldine Lynn Gathman, Ronald Sheele Enterprise, LLC, d/b/a Mason Jar Pub & Grub, and Quality Dairy Company, Defendants, and
The Sweet Onion, d/b/a Bennigan's, Defendant-Appellant.
Docket Nos. 135458-135460. COA Nos. 277400, 277402, 277404.
Supreme Court of Michigan.
June 4, 2008.
On order of the Court, the application for leave to appeal the November 2, 2007 *266 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.